Chadwick, J.
(dissenting)—The theory upon which the opinion of the majority of the court is made to rest is that an express company is free to renounce intrastate business *331within the state of Washington. It has treated the question as one of substantive law, and applied the opinions of the Supreme Court of the United States, which were proper enough in the cases there decided, but which have no application here. This case is controlled entirely by the constitution and the statutes of the state of Washington. An express company has been declared by the people of this state to be a common carrier. No reservation is made in the constitution or in the law making those instruments applicable to companies doing a local business. In the interpretation of our constitution and statutes, one of the most valuable guides for a court to follow is to take notice of the conditions existing at the time the applicable principle or statute was adopted—to exercise, as it were, its common sense. Will any one contend for one minute that the people of this state or the legislature had in mind, when they or it referred to express companies, any company other than those with which the public is familiar and which are engaged in interstate commerce and were and are doing an intrastate business within the state of Washington? Surely the legislature had such companies in mind when the public utilities act was passed. There were no other companies to which the law could apply. It is, therefore, made compulsory upon the interstate express companies to do a local business. In the light of the history of the act, it seems to me that it is a great wrong to hold that companies which have been made amenable to the agents of the state by a positive statute may decline to do that which is a benefit to the whole people and that which they should be required to do. If the express companies doing business in this state should accept the law as this court has laid it down, and decline to receive local business from one point to another, it would result in the loss of millions of dollars to the fruit and dairy interests of the state of Washington. And yet this is the condition in which this court has left the people of this state. It has denied to companies doing an in*332terstate business the character of local concerns, unless they voluntarily assume that character; whereas, it was the plain intent of the legislature to make them common carriers, bound to accept the business of the citizens of the state and to be amenable to its laws. I regret that this question did not come to the court upon the application of some shipper at North Yakima, Wenatchee, or other express shipping point, to compel the company to accept an intrastate shipment. Had it been so, I feel that the court would have been able to see the case from a different, and as it seems to me, the true angle. I repeat, that however apt the decisions relied on by the majority may have been in the cases wherein they were pronounced, they have no application here because of the sections of the statute to which Judge Gose has referred, and whose argument is not met by the majority opinion of the court.